Citation Nr: 1428379	
Decision Date: 06/24/14    Archive Date: 07/03/14

DOCKET NO.  08-31 046	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Los Angeles, California


THE ISSUES

1.  Entitlement to service connection for a lumbar spine disorder.

2.  Entitlement to a rating in excess of 40 percent for bilateral hearing loss.

3.  Entitlement to an effective date earlier than October 24, 2007, for the award of the 40 percent rating for bilateral hearing loss.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

L. Barstow, Counsel


INTRODUCTION

The Veteran had active military service from April 1943 to January 1946.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a January 2008 rating decision of the VA Regional Office (RO) in St. Louis, Missouri, and from February 2009 and March 2010 rating decisions of the RO in Los Angeles, California.  

In May 2014, the Veteran testified at a hearing conducted before the undersigned.  A transcript of the hearing has been associated with the claims file.

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  38 U.S.C.A. § 7107(a)(2) (West 2002).

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran if further action is required.


REMAND

Regrettably, a remand is necessary for further development.  With regards to the service connection issue, the Veteran competently and credibly testified about in-service injuries sustained during combat.  As treatment records show current lumbar spine disorders, the Veteran should be afforded a VA examination to determine whether any currently diagnosed disorder is related to his military service.

As for the increased rating issue, the Veteran testified that his hearing loss has worsened since the last examination in May 2010.  Therefore, a new remand is necessary to afford the Veteran a new VA examination to determine the current level of severity of his bilateral hearing loss.

Lastly, regarding the earlier effective date claim, the Veteran testified that his treatment records show that his bilateral hearing loss warranted an increased rating prior to October 24, 2007.  The Veteran also testified receiving VA treatment many years before 2007.  Although the claims file contains records as early as 1979, most of the records were submitted by the Veteran; it is unclear whether the Veteran's complete treatment records prior to October 24, 2007, have been obtained.  As earlier records could contain a claim earlier than October 2007, the Board finds that a remand is necessary to obtain the Veteran's complete VA treatment records.

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

1.  After obtaining the appropriate release of information forms where necessary, procure records of post-service treatment that the Veteran has received.  The Board is particularly interested in records of such treatment that the Veteran may have received from the West Los Angeles VA Medical Center since he was discharged from service in 1946 and from any private providers identified by the Veteran.  If any such records identified by the Veteran are not available, he should be so informed, and notations as to the unavailability of such records and as to the attempts made to obtain the documents should be made in the claims file.  All such available reports should be associated with the claims folder.

2.  Then, accord the Veteran an appropriate VA examination to determine the nature, extent, and etiology of any diagnosed lumbar spine disorder.  His claims file, including a copy of this remand, must be made available to the examiner for review in connection with the examination.  All indicated tests should be conducted, and the reports of any such studies should be incorporated into the examination report to be associated with the claims file.

The examiner is requested to obtain a detailed history of the Veteran's symptoms as observed by him and others since service, review the record, and offer an opinion as to whether it is more likely than not (i.e., probability greater than 50 percent), at least as likely as not (i.e., probability of approximately 50 percent), or less likely than not (i.e., probability less than 50 percent) that any diagnosed lumbar spine disorder is related to the Veteran's military service.  The examiner should accept the Veteran's reported in-service injuries.    

3.  Accord the Veteran an appropriate VA examination to determine the current level of severity of his service-connected bilateral hearing loss.  His claims file, including a copy of this remand, must be made available to the examiner for review in connection with the examination.  All indicated tests should be conducted, and the reports of any such studies should be incorporated into the examination report to be associated with the claims file.  

4.  Ensure that the examination reports comply with (answer the questions posed in) this Remand.  If any report is insufficient, it should be returned to the examiner for corrective action, as appropriate.
5.  Then, readjudicate the issues remaining on appeal.  If any benefit remains denied, the Veteran and his representative should be provided a supplemental statement of the case and given an appropriate opportunity to respond.  The case should then be returned to the Board for further consideration.

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



_________________________________________________
MILO H. HAWLEY 
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2013).



